

Exhibit 10.1

SECOND AMENDMENT TO CONSULTING AGREEMENT
 
This Second Amendment to Consulting Agreement (this “Amendment”) is made as of
this 17 day of July, 2008 by and between MODIGENE INC., a Nevada corporation
(the “Company”), and Avri Havron (“Executive”), and amends that certain
Consulting Agreement, dated January 1, 2007, between Modigene Inc., a Delaware
corporation (“Modigene DE”), and Executive, as amended by that certain First
Amendment to Consulting Agreement, dated February 29, 2008 between Employer and
Executive (the “First Amendment”) (as amended, restated, supplemented or
modified from time to time, the “2007 Agreement”).
 
RECITALS:
 
A. On May 10, 2007, Modigene DE assigned to the Company, and the Company
assumed, all obligations of Modigene DE under the 2005 Agreement and the Company
thereby became the “Company” under the 2005 Agreement.
 
A. The parties desire to modify certain provisions of the 2007 Agreement
concerning the Executive’s compensation.
 
B. Pursuant to Section 11 of the 2007 Agreement, the parties desire to enter
into this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to the following amendments to the
2007 Agreement:
 
AGREEMENT:
 
1. Amendment to Section 1. The first three sentences of Section 1 of the First
Amendment are hereby deleted and replaced with the following three sentences:
 
“ In consideration for any services to be provided under Section 2, the Company
shall pay to the Consultant an annual consulting fee of Two Hundred and Fifteen
Thousand U.S. Dollars ($215,000.00) plus V.A.T (if applicable); effective
January 1, 2008, and payable in equal monthly installments on the first of each
month upon providing the Company with an invoice. Payments will be in Israeli
Shekels (IS) according to IS-US$ exchange rate of 3.86 IS/US$. Consultant shall
be eligible to receive an annual cash bonus up to $60,000, as determined by the
Board, payable within 30 days after the end of the fiscal year of Company, which
shall be based upon performance criteria established by the Board, and bonus
payment will be in Israeli Shekels (IS) according to IS-US$ exchange rate of
3.86 IS/US$.”
 
2. Effectiveness. The amendments to the 2007 Agreement contemplated by this
Amendment shall be deemed effective immediately upon the full execution of this
Amendment, without any further action required by the parties hereto.
 

--------------------------------------------------------------------------------


3. The Agreement. All references in the 2007 Agreement to the term “Agreement”
shall be deemed to refer to the 2007 Agreement referenced in, and as amended by,
this Amendment.
 
4. Amendment and 2007 Agreement to be Read Together. This Amendment amends and
is part of the 2007 Agreement, and the 2007 Agreement and this Amendment shall
henceforth be read together and shall constitute the Agreement. Except as
otherwise set forth herein, the 2007 Agreement shall remain in full force and
effect.
 
5. Headings. Headings used in this Amendment are for convenience only and shall
not affect the construction or interpretation of the 2007 Agreement or this
Amendment.
 
6. Counterparts. This Amendment may be executed by facsimile and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 


 
[The Remainder of this Page is Intentionally Left Blank]
 
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.
 

COMPANY:     CONSULTANT:           MODIGENE INC.                 By:          
       Name:        
Avri Havron
  Titles                
 
   
 
                  Notice Address:                                              
        

 
 
S-1

--------------------------------------------------------------------------------

